OFFICE        OF THE   ATTORNEY      GENERAL   OF   TEXAS
                               AUSTIN



                                             April 8, lfml


xon. C&&la83.. hrtin
County kudftor
xorrl8on tamnty




                                              pt of thi lnqulry -
                                              lath0 to at8 8bovo
                                               to aaaworyou mea-
                                        0 or Ml18 bipartyat,   on4
                                        noonvonsona64     you*
                                                               .
                                               u aot out Artlalo
                                               a BerSad <1lvll




                           oopawtlbn      or a orlmln8l
                     J,o r o o a nty
                                  llk +rwhnoopym-
                  06 or dimtrlot lttaney* te&atImt
             ooAp8n8atlorP ‘Jr~h s8
                                  l8a l8ta ant0la ,1 1
    b opaid oat o r th e
                       stiimtyOffSo o Xa r%la Fr olnd,
    b utth 8ittat 8b a pl.l
                          8y            3 eaohy e a r
                             intoa x &fund
     ~0 aaoont aqwil to a mu wh~ab..beer8tlw eafm
    proportion   to th8 tatal 8Elary *r eJaeh6rIlahaz
     dlntrlot attorawy or oounty .atny       pcrrfcwm%u&
     tit8 dutSee 0r a dhbtrlat 8ttonaJr,. tqpther~tith
  Iion.      Chsrlee 5. f?artin,.;prila; 1939, Page I$


             the salery of 51s ssslstants, as all reiow
             teas aolleoted by suoh orrlolel during the
             year   0r   1935 bear to the total rees aolleot-
             ad by such orrlalal during such gear.*
                    Your letter oontains the rollowlngparagraph:
                7hle atetute Is a little oonruslng to                         .,
           me,snd Iwoul6appreelats asioplnloniraa
           your Domrtwllt Ju8t how the ca8@bllor'8
           oft100 mporlyd.lao&e theropto rlatlau
           by the It6
                    @laturo payable to the.brl WC'8                         '.
           S8la r Fywd fo rth e ~a 0unt.y
                                     ltto r ne yo*a
                                                 fflo o .g
            we t&6 it you d8Il our oplnlon *a to whathor
  the proosdum followed by th6 Camptroller% 0Sflaa 18
  lagal and 1s a aorrwt appllyatlonpr the atatutohorwln- ....
                                                            .'
  ahow ~l&lotod. : .-            .
                                 . .  C' ._
            You did got aot'out ths piwadura &ilomi&.by
  the Oolllp~~r,banoorein~~lered~.~oino~~
  or that ptb86 or the ~ttabh         w*.      era hip w
  reoelm4U lmhrraatlonthat the oounty.at4qrne~..of      ~lwnn
  Oouatyla193soo$.l.eotadatotd0r        $8,857dw,~orrhi0b
. $s sss.00 ~6 00ue.6a     frm the tih lf~r6loriJ 0b0~;
  uhhe other Sow amount to #5,!5lW39. Thla-made the
  peroentagoqtelfl~~7 the Stat0 r0r r4biw    eases SO.68
  par oat or the total oolleoted.
            $8 ml~tt#d to the Camptrol~er,t&a.tot&l 8aL
  erlas of the 00iity attoni~y*n 0rri06  ror 1939 la #6,9m~x;
  a total maaohad by addltlon ot the salaq? of the oowty        ~..
  attornsy (~4,fso.oo) t0 tat-or  bia tw   6t4dstma ($l,soo;u0+
  and     $900.00).

            The Comptrollertakes thb peroentage arrived
. at a8 ahoan above, $7.63 per oent of *,950&O, *hiOh
  16 $2.614.59,the amowtt dw by the Stete M Harrlum
  Ooitntyror the yerear
                      loso, rmder the provisions or tbe
  art.1010or the statu?x ugder oonslderatlon.
                    But, re learn rmr    fx& ths Ooaptrol.ler,
  whlie u&r           the provlslonsof tb statute voted, '~S,614.59
  15    dw    Xarrlaon      County,   thep   18   a   total   of   ww   thirty-
      WOZl.   Charlea i-Z.
                         Yartln, npril S!J1939, Page 3


      three oountfee in tble State in the oBme category, 1. e..
      with county attorneya performiq the duties of district
      attorueye,or orlAna dlstrlct attorneys. By the seme
      prooees detailed above as appliaable to Harrlaon County,
      eaoh oounty psrtlolpatlng is allowed its proentage of
      the amount collected in 1935, and when.thle 1s done and
      the ellowablo under the provisionsof Sec. 15(a), eupre,
      are added, the total amount due by tinestate for 1939
      la $200,922.30. fiowarar the approprlatlonof none7 by
      ~~Legle~t~leodly~l~,4e0.00          ~Genezeld.jSpeoi.al
. .   w    45th bglelatrw, Regular Ssenlon, pa ll6S). l'hla
      belug w    $34,000.00la88 than dw all of the eountlee
      under Artlale 39lZ-e. Sao. Xi, eupra, or only 73.898 per
      oat thereof, and it ha8 been the praotlae of the Coq-
      troller to pay eaoh oounty that perocatagaof the amoaat
      dw it wtler the law.
                  .mmmre,    the   comptioller,     ador the
                                                  rindhg
      r a a te
             mo ntlo wd lbovo'that3iarrlson'Couaty
                                                Ia  ontltlo4
      to $&614.89 under the prorleione or 4tlole 3912-e,.
      eapre, leeued it8 quarterly rouoher Sor one-rotuth,of
      72.878 per cent of that amount, or $476.36 for the quar-
      ter fanuary, February and Uaroh of thle year. A like
      amoant will be payable at the end of eao~hramagnlng qua?-
      ter Of tba year, until the epproprktlonmedo by the Legie-
      .laturefor the year la o~eaeteU. In other worda,
      Xarrleon County a116*ash 0r th6 other ootmtle8 elmllarl~
      eltueted will reoelre only 72,878 per oent of the aemnt.
      provided by Xrtlole SOl&e, eupra, for the roeeon tha
      Lagleleturefailed by 27.122 per oant to appropriate
      enough money .tomeet the obllgatlonsorthe State iapoeed
      by ltrrown law.
               .Thera la no redreee for thle eltuatlolt
                                                      elbept‘
      by appeal to the Leglelature,ae it la a fundamental
      propositionthat no ZWIIS~my be drewn rrom the State
      Treaeury exoept upan 8p80iri6 appropriation. Sea Art1010
      8, Sed. 6, Conetltntlanor Taxnej Plakle te. 'Irlnley,
                                                          44
      8111480;Kenlonre. Lookhart, ll48B (2nd) 6l.6.
                While there are no oourt de0leloa8 eonetrulng
      the pro~leloneof paragraph (a), Attlele SPlz-S, aupm,
      wa are of opinion tha Coaptrolleris properly applying the
Zion.Zharlee 2. i'artin,Xprll 6, 1939, I-'aEe
                                            4


statute, ana x% approve said prooadure8s catlined In
t‘?s opinion lrsorer as its legality is concerned.
                              Very truly yours
                          ATTclsH~..~~?~~ OY TIUCkS




                                                       .